Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Sangior*728gio, J.), rendered July 17, 1984, convicting him of robbery in the first degree (two counts), and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The proof of the defendant’s guilt was overwhelming. His contentions are either without merit or unpreserved for appellate review as a matter of law. Thompson, J. R, Weinstein, Rubin and Spatt, JJ., concur.